UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7024


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARIO GOMEZ-JUAREZ, a/k/a Rooster,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-cr-00274-D-4)


Submitted: January 4, 2019                                    Decided: February 12, 2019


Before GREGORY, Chief Judge, NIEMEYER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dario Gomez-Juarez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dario Gomez-Juarez appeals the district court’s order denying relief on his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. A district court may

reduce the sentence of a defendant whose Sentencing Guidelines range has been lowered

by the Sentencing Commission. United States v. Smalls, 720 F.3d 193, 195 (4th Cir.

2013). Whether to grant such a reduction is within the district court’s discretion, so long

as the court considers the applicable factors outlined in 18 U.S.C. § 3553(a) (2012). See

18 U.S.C. § 3582(c)(2); Smalls, 720 F.3d at 195. The court is not required to grant a

reduction, even if the sentence the defendant received is above the amended Guidelines

range. United States v. Stewart, 595 F.3d 197, 200 (4th Cir. 2010).

       We review a district court’s decision whether to reduce a sentence under

§ 3582(c)(2) for abuse of discretion, and a district court’s ruling as to the scope of its

legal authority under § 3582(c)(2) de novo. United States v. Mann, 709 F.3d 301, 304

(4th Cir. 2013). A district court abuses its discretion if it fails or refuses to exercise its

discretion, or if it relies on an erroneous factual or legal premise. DIRECTV, Inc. v.

Rawlins, 523 F.3d 318, 323 (4th Cir. 2008). Our review of the record demonstrates that

the district court did not abuse its discretion in denying Gomez-Juarez’s motion. The

court clearly understood its authority to reduce Gomez-Juarez’s sentence and recognized

Gomez-Juarez’s post-sentencing conduct, but it declined to grant a reduction based on its

review of the § 3553(a) factors.




                                              2
      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid in the decisional process.

                                                                           AFFIRMED




                                            3